DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2, 9, and 17, drawn to a method for remotely sensing vibration, a vibration sensor system, and a non-transitory computer storage medium encoded with a computer program to perform the method steps as generally set forth in claims 1, 8, and 16, further including specifics of the vibration frequency being determined up to substantially the Nyquist frequency of the predetermined frequency, classified in G01H9/004.
II. Claims 3, 10, and 18, drawn to a method for remotely sensing vibration, a vibration sensor system, and a non-transitory computer storage medium encoded with a computer program to perform the method steps as generally set forth in claims 1, 8, and 16, further including specifics of determining the normalized differential trace based on the plurality of Rayleigh traces with specific equations, classified in G01D5/35361.
III. Claims 5 and 12, drawn to a method for remotely sensing vibration, a vibration sensor system, and a non-transitory computer storage medium encoded with a computer program to perform the method steps as generally set forth in claims 1, 8, and 16, further including specifics of using polarization controllers and a second optical , classified in G01M11/3181 and H01S 3/10061.
IV. Claim 6 and 13, drawn to a method for remotely sensing vibration, a vibration sensor system, and a non-transitory computer storage medium encoded with a computer program to perform the method steps as generally set forth in claims 1, 8, and 16, further including specifics of the optical measurement an amplifying the backscattered Rayleigh traces, filtering the amplified backscattered Rayleigh traces; and converting the filtered backscattered Rayleigh traces into a plurality of analog electrical signals, classified in H01S 3/06754 and H01S 3/10007.
V. Claim 7 and 14, drawn to a method for remotely sensing vibration, a vibration sensor system, and a non-transitory computer storage medium encoded with a computer program to perform the method steps as generally set forth in claims 1, 8, and 16, further including specifics of the optical fiber being a single-mode fiber under test, classified in G02B6/02.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III, IV, and V are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in any of the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
Claim 1, 8, and 16 link inventions I, II, III, IV, and V.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claims 1, 8, and 16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In addition, Claims 1, 8, 15, 16, and 19 will be examined only if one of inventions I, II, III, IV, and V is elected and Claims 4 and 11 will be examined only if one of inventions III, IV, and V is elected. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention,
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877